                                   1 Emily A. Buchwald, Esq., Bar No. 13442
                                       EAB@pisanellibice.com
                                   2 PISANELLI BICE PLLC
                                       400 South 7th Street, Suite 300
                                   3 Las Vegas, Nevada 89101
                                       Telephone: 702.214.2100
                                   4
                                       Attorney for Plaintiff Robert Jackson
                                   5
                                   6                                UNITED STATES DISTRICT COURT
                                   7                                      DISTRICT OF NEVADA
                                   8 ROBERT JACKSON                                     Case No.: 2:16-CV-00995-APG-NJK
                                   9                       Plaintiff,
                                       v.                                               STIPULATION AND [PROPOSED]
                                  10                                                    ORDER TO EXTEND TIME TO CONFER
                                       STATE OF NEVADA, et al.,                         ON APPROPRIATE INJUNCTIVE
                                  11                                                    RELIEF
                                                 Defendant(s).
400 SOUTH 7TH STREET, SUITE 300




                                  12
   LAS VEGAS, NEVADA 89101




                                  13
      PISANELLI BICE




                                  14          Plaintiff Robert Jackson ("Mr. Jackson"), by and through his undersigned counsel, and
                                  15 remaining Defendants Jennifer Nash and Brian Williams (in their official capacities),
                                  16 ("Defendants"), by and through their undersigned counsel, hereby stipulate and agree to extend
                                  17 the time to confer about the appropriate injunctive relief, as ordered in the Order (1) Granting in
                                  18 Part Defendants' Motion for Summary Judgment and (2) Granting in Part Plaintiff's Motion for
                                  19 Summary Judgment ("Order"). (ECF No. 104.) Since entry of the Order on December 3, 2019,
                                  20 counsel for Mr. Jackson and Defendants have engaged in discussions about potential injunctive
                                  21 relief but they do not anticipate they will be able to come to an agreement about the appropriate
                                  22 injunctive relief by the date set forth in the Order. However, counsel for the Parties believe that,
                                  23 with additional time and discussion, an agreement may be met. Accordingly, the deadlines set
                                  24 forth in the Order shall be extended as follows:
                                  25          Deadline for the Parties to confer about the appropriate injunctive relief: January 24, 2020;
                                  26          Deadline for Jackson to submit a brief with the proposed relief in the event Parties cannot
                                  27 agree: February 14, 2020;
                                  28

                                                                                        1
                                   1          Deadline for remaining Defendants to submit their response: March 6, 2020.

                                   2
                                   3 DATED this 20th day of December 2019                DATED this 20th day of December 2019

                                   4 By:     /s/ Emily A. Buchwald                       By:      /s/ Jared M. Frost
                                           Emily A. Buchwald, Esq., Bar No. 13442              Jared M. Frost, Esq., Bar No. 11132
                                   5       PISANELLI BICE PLLC                                 Office of the Attorney General
                                           400 South 7th Street, Suite 300                     Grant Sawyer Bldg.
                                   6       Las Vegas, Nevada 89101                             555 E. Washington Ave. Suite 3900
                                                                                               Las Vegas, NV 89101
                                   7
                                       Attorney for Plaintiff Robert Jackson
                                                                                         Attorney for Defendants Jennifer Nash and
                                   8
                                                                                         Brian Williams
                                   9
                                  10
                                                                                  IT IS SO ORDERED.
                                  11
400 SOUTH 7TH STREET, SUITE 300




                                  12
                                                                                  UNITED STATES DISTRICT JUDGE
   LAS VEGAS, NEVADA 89101




                                  13
      PISANELLI BICE




                                                                                                   12/20/2019
                                  14                                              DATED:

                                  15                                              CASE NO. 2:16-CV-00995-APG-NJK

                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28

                                                                                     2
